EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES FOURTH QUARTER AND 2010 RESULTS MEDFORD, OREGONJanuary 20, 2011: PremierWest Bancorp (NASDAQ:PRWT) announced results for the fourth quarter of 2010 and twelve months ending December 31, 2010, as follows: For the three months ended December 31, 2010: Net loss applicable to common shareholders of $705,000 compared to a net loss of $1.4 million for the third quarter ended September 30, 2010, and a net loss applicable to common shareholders of $110.6 million for the quarter ended December 31, 2009. Loss per common share remained the same at $0.01 for both the three months ended December 31, 2010 and September 30, 2010, and compares to a loss per common share of $4.46 for the quarter ended December 31, 2009. Total risk-based capital ratios for Bancorp and the Bank improved to 12.36 percent and 12.59 percent, respectively. Net interest margin was 3.78 percent compared to 4.00 percent for the quarter ended September 30, 2010, and had a 34 basis point decrease from the 4.12 percent recorded during the three months ended December 31, 2009. Loan loss reserve remained elevated at $35.6 million or 3.64 percent of gross loans at December 31, 2010, compared to $42.1 million or 4.07 percent at September 30, 2010. Charge-offs, net of recoveries, increased to $6.5 million compared to $3.4 million in the preceding quarter and $12.3 million for the quarter ended December 31, 2009. Non-performing loans increased by $14.5 million to $129.6 million or 13.25 percent of gross loans compared to $115.1 million or 11.11 percent of gross loans at September 30, 2010. Approximately $71.5 million or 55 percent of the non-performing loan total at December 31, 2010 is current as to payment of principal and interest despite being on non-accrual status. Other real estate owned (OREO) and foreclosed assets increased $2.1 million to $32.0 million with sales for the quarter of $4.8 million at a net gain on sale of $125,000. No provision for loan losses was recorded in the current quarter versus $1.6 million for the third quarter of 2010, and $16.7 million for the quarter ended December 31, 2009 reflecting either stability or improvement in a number of predictive credit metrics. Total deposits of $1.27 billion were down $11.4 million from September 30, 2010, with non-interest bearing demand deposits at 19 percent of total deposits. Cash and unencumbered securities totaled $239.4 million, providing a strong liquidity position. For the twelve months ended December 31, 2010: Net loss applicable to common shareholders of $7.5 million compared to a net loss of $148.6 million for the twelve months ended December 31, 2009. Loss per common share of $0.09 versus a loss of $6.01 for the same period in 2009. Net interest margin was 4.07 percent compared to 4.10 percent for the same period last year. OREO and foreclosed assets increased $7.3 million from December 31, 2009, on OREO additions of $31.1 million partially offset by sales of $20.2 million and downward valuation adjustments of $5.3 million with a year-to-date net gain on sale of $1.7 million. Net charge-offs decreased to $20.4 million compared to $59.3 million for the same period in 2009. Total deposits at period end of $1.27 billion were down $154.5 million from December 31, 2009. James M. Ford, PremierWests President & Chief Executive Officer, stated, As we review the results of the fourth quarter and the full year of 2010, our progress is clearly evident in both the quarterly results and the year over year results. While non-performing loans did increase, many problem loans are migrating to OREO as anticipated and are expected to ultimately be liquidated from the balance sheet. We continue to aggressively pursue collection efforts resulting in less time between problem loan identification and ultimate resolution. We also recorded close to a breakeven bottom line for the fourth quarter before accruing for the TARP preferred dividend and TruPS interest expense, reduced aggregate CRE and construction acquisition & development loans, maintained a strong liquidity position, and sustained a high level of performing non-performing loans that remain current as to the contractual payments. We have defined very clearly the nature and extent of risk in our loan portfolio and have continued the improving trend in the number of loan risk rating upgrades. As we reported for the past two quarters, foreclosure activity has led to higher levels of incoming OREO, which is the last step before final resolution of a problem asset; i.e. the sale of the OREO. Our OREO sales increased this past quarter with total sales of $4.8 million and a twelve-month total of $20.2 million. As we move into 2011, we are expecting further improvement in our overall credit metrics, as well as our profitability. With loan demand at very low levels in our marketplace, we have continued to manage the balance sheet primarily by building our investment portfolio. While the continued low interest rate environment poses reinvestment challenges for deployment of our excess cash, we anticipate maintaining a short duration in our investment portfolio to better position the Bank for a rising rate environment that may impact the latter part of 2011. We believe that the discipline we have developed over the past two years will result in more efficient operations, improved profitability and an ability to adapt to changing economic circumstances. We thank our shareholders for their support. CREDIT QUALITY Non-performing assets were $161.6 million at December 31, 2010, up $16.6 million from the balance at September 30, 2010. Net OREO volumes increased from $29.9 million to $32.0 million during the quarter which included an addition of $8.3 million in foreclosed property. Non-performing loans increased from the $115.1 million recorded at September 30, 2010 to $129.6 million at the end of the fourth quarter. Our allowance for loan losses declined $6.5 million from September 30, 2010, with the reserve as a percentage of gross loans decreasing to 3.64 percent at December 31, 2010, as compared to 4.07 percent at the end of the preceding quarter. Charge-offs, net of recoveries, for the quarter ending December 31, 2010, were $6.5 million, up $3.1 million from the preceding quarter. Internally classified assets that are not individually evaluated for impairment carry a substantial allocation of estimated loss within the general reserve portion of our allowance for loan losses methodology. As loans migrate to non-performing status, they are required to be removed from the general reserve population and be individually evaluated for impairment. The level of impairment is evaluated based on current appraisals, less estimated costs to dispose of the underlying collateral. On many of these loans, the impairment is substantially less than the reserve previously retained for these loans, prior to non-performing status. This has led to the decrease in overall allowance, despite the increase in non-performing assets. Bill Yarbenet, Executive Vice President and Chief Credit Officer, commented, We have come a long way since the fourth quarter of 2009 and yet we understand that much work remains in order to fully address the Banks credit quality issues. The increase in non-performing loans and OREO was expected and is being proactively managed to ensure problem loans are resolved in the most efficient and effective manner. There will continue to be a transfer of non-performing loans to OREO as we come to resolution on the legal actions filed against non-paying borrowers. In addition, we are routinely reviewing all performing non-performing loans, which totaled $71.5 million or 55 percent of total non-performing loans as of the end of the quarter, for a return to accrual status. OREO bookings during the fourth quarter totaled $8.3 million and are anticipated to escalate in 2011, continued Yarbenet. We expect that level to be approximately $24 million over the next two quarters. OREO sales totaled $4.8 million in the fourth quarter and $20.2 million for all of 2010. OREO sales are expected to escalate in 2011. Our net gain on sale of OREO of $125,000 in the fourth quarter and $1.7 million for 2010 demonstrates our ability to prudently value and dispose of these assets. The level of gains or losses on those sales is predicated on market conditions, availability of competing real estate product and investor sentiment regarding the economy in general. LOANS AND DEPOSITS Gross loans, net of deferred loan fees, as of December 31, 2010, were $976.8 million, down $57.8 million or 6 percent from September 30, 2010. The decline in gross loans during the most recently completed quarter reflects $41.6 million in loan pay offs net of loan originations, $7.9 million in gross loan charge-offs and $8.3 million transferred to OREO. New loan generation has been offset by loan pay downs and charge-offs. Deposits at December 31, 2010 were $1.27 billion, decreasing $11.4 million or 1 percent from the September 30, 2010 total. Average non-interest bearing deposits totaled $252.0 million, 19 percent of total deposits, and was essentially unchanged compared to the prior quarter. Joe Danelson, Executive Vice President & Chief Banking Officer, stated, We continue to maintain significant liquidity that provides us with the flexibility to manage non-strategic deposit accounts to minimize our deposit costs. As a consequence in this low interest rate environment, we have been successful over an extended period of time in maintaining a low cost of funds in relation to our competitors. New customer acquisition continues throughout our territory as does cross-selling to existing customers to expand utilization of products with us. While non CRE loan demand continues to be weak we have a strong pipeline of loans in our new Government Guaranteed Lending Group and we believe that we will see good volume in that business during 2011. We are also seeing improved production in small business lending. Danelson continued, Our people have maintained a strong commitment to our customers during the challenging times we have faced during the past two years, and our customers have rewarded that commitment with their business. NET INTEREST INCOME Net interest income of $12.7 million declined 7 percent for the quarter ended December 31, 2010 versus the quarter ended September 30, 2010, and net interest margin declined by 22 basis points to 3.78 percent compared to 4.00 percent in the previous quarter. Interest income reversals of $560,000 for the current quarter accounted for 17 basis points of this reduction in net interest margin. This compares to a 5 basis point impact from $176,000 in interest reversals during the preceding quarter. Net interest margin for the quarter ended December 31, 2010 declined 34 basis points from the net interest margin of 4.12% for the same period in 2009. Our yield on earning assets averaged 4.75 percent, down 31 basis points from the preceding quarter ended September 30, 2010. Our cost of interest bearing liabilities decreased 11 basis points to 1.22 percent in the most recent quarter. These changes resulted in a net interest spread of 3.53 percent during the current quarter ended December 31, 2010, down 20 basis points from 3.73 percent recorded during the preceding quarter. Net interest spread for the quarter ended December 31, 2010 declined 37 basis points from the net interest spread of 3.90% for the same period in 2009. Doug Biddle, Executive Vice President & Chief Financial Officer, stated, Net interest margin was under pressure during the fourth quarter due to in part to the increase in reversals of interest income from non-accrual loans but also, and more significantly, from a $57.8 million decline in loan balances. This reduction in higher-yielding earning assets was partially offset by a $43.9 million increase in lower-yielding investment securities, including Fed Funds. With no immediate sign of significant interest rate hikes on the near-term horizon, we expect that maintaining our current net interest margin will be a challenge over the next few quarters. With interest rates at historic lows, we see significant interest rate risk in extending maturities to the degree necessary to significantly offset the yield lost to declining loan volume. We do believe that the enhanced liquidity and short duration of our investment portfolio will begin to yield more favorable reinvestment opportunities toward the end of 2011 when we expect interest rates to begin to rise. NON-INTEREST INCOME During the fourth quarter of 2010, PremierWest had non-interest income of $3.4 million, an increase of $665,000 or 24 percent from the preceding quarter. The increase was primarily a result of gains on sales of securities that totaled $267,000 during the quarter a $540,000 gain on death benefit from bank-owned life insurance and $165,000 or 48 percent improvement on income from investment brokerage activities during the most recent quarter. These factors were partially offset by a $193,000 decline in service charges and other fees, all symptomatic of the impact of the slow economy on consumer economic behavior; and $114,000 in all other categories. NON-INTEREST EXPENSE Non-interest expense for the quarter ending December 31, 2010 was $16.0 million, an increase of $404,000 or 3 percent when compared to the preceding quarter. The increase was primarily a result of $1.2 million increase in net cost of OREO and other foreclosed assets, $175,000 increase in third-party loan costs, offset by a $735,000 decrease in salaries and employee benefits, and a $231,000 decrease in all other categories. The decline in staff expense was largely due to a favorable adjustment to deferred compensation expense from fourth quarter interest rate changes in longer term rates that again affected the expense accrual rate. The increase in net cost of OREO reflects continued weakness in real property values. The increase in OREO sales volume and OREO expenses are a result of the high volume of OREO currently held by the Bank. CAPITAL PremierWest Bank has met the quantitative thresholds to be considered Well-Capitalized under published regulatory standards for total risk-based capital and Tier 1 risk-based capital at December 31, 2010, with ratios of 12.59 percent and 11.31 percent, respectively. However, we continue to be subject to the terms of the Consent Order with the FDIC and have not yet reached the 10.00 percent leverage ratio required. As such, we are not considered Well-Capitalized for all regulatory ratios. Regulatory Regulatory December 31, September 30, December 31, Minimum to be Minimum to be 2010 2010 2009 Adequately Capitalized Well-Capitalized greater than or equal to greater than or equal to Total risk-based capital ratio 12.59 % 12.14 % 8.53 % 8.00 % 10.00 % Tier 1 risk-based capital ratio 11.31 % 10.86 % 7.25 % 4.00 % 6.00 % Leverage ratio 8.85 % 8.69 % 5.70 % 4.00 % 5.00 % ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon, and operates primarily through its subsidiary, PremierWest Bank. PremierWest Bank offers expanded banking-related services through two subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc. PremierWest Bank was created following the merger of the Bank of Southern Oregon and Douglas National Bank in May 2000. In April 2001, PremierWest Bancorp acquired Timberline Bancshares, Inc. and its wholly-owned subsidiary, Timberline Community Bank, with eight branch offices located in Siskiyou County in northern California. In January 2004, PremierWest acquired Mid Valley Bank with five branch offices located in the northern California counties of Shasta, Tehama and Butte. In January 2008, PremierWest acquired Stockmans Financial Group, and its wholly-owned subsidiary, Stockmans Bank, with five full service banking offices in the Sacramento, California area. During the last several years, PremierWest expanded into the Klamath Falls and Central Oregon communities of Bend and Redmond, and into Nevada, Yolo and Butte counties in California. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including those set forth from time to time in PremierWests filings with the SEC, and risks that we are unable to increase capital levels as planned or effectively implement asset reduction and credit quality improvement strategies, unable to comply with regulatory agreements and the risk that market conditions deteriorate. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. We make forward-looking statements in this press release about future profitability of the Company, net interest margin, regulatory compliance, loan demand, interest rate changes, loan upgrades, loan migration, the prospects for earnings growth, deposit and loan growth, capital levels, the effective management of our credit quality, the collectability of identified non-performing loans, real estate market conditions and the adequacy of our Allowance for Loan Losses. PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) STATEMENT OF OPERATIONS AND LOSS PER COMMON SHARE DATA December 31, December 31, September 30, For the Three Months Ended Change % Change Change % Change Interest income $ 15,918 $ 19,499 $ (3,581 ) -18.4 % $ 17,261 $ (1,343 ) -7.8 % Interest expense 3,259 4,204 (945 ) -22.5 % 3,636 (377 ) -10.4 % Net interest income 12,659 15,295 (2,636 ) -17.2 % 13,625 (966 ) -7.1 % Loan loss provision - 16,680 (16,680 ) -100.0 % 1,600 (1,600 ) -100.0 % Non-interest income 3,401 3,618 (217 ) -6.0 % 2,736 665 24.3 % Non-interest expense 15,966 89,553 (73,587 ) -82.2 % 15,562 404 2.6 % Pre-tax income (loss) 94 (87,320 ) 87,414 100.1 % (801 ) 895 111.7 % Provision for income taxes 134 22,619 (22,485 ) -99.4 % - 134 nm Net loss $ ) $ (109,939 ) $ 109,899 100.0 % $ (801 ) $ 761 95.0 % Less preferred dividend and discount accretion 665 617 48 7.8 % 620 45 7.3 % Net loss applicable to common shareholders $ ) $ (110,556 ) $ 109,851 99.4 % $ (1,421 ) $ 716 50.4 % Basic loss per common share (1) $ ) $ ) $ 4.45 99.8 % $ (0.01 ) $ - 0.0 % Diluted loss per common share (1) $ ) $ ) $ 4.45 99.8 % $ (0.01 ) $ - 0.0 % Average common shares outstandingbasic (1) 100,348,303 24,769,645 75,578,658 305.1 % 100,348,303 - 0.0 % Average common shares outstandingdiluted (1) 100,348,303 24,769,645 75,578,658 305.1 % 100,348,303 - 0.0 % December 31, December 31, For the Twelve Months Ended Change % Change Interest income $ 69,014 $ 77,915 $ (8,901 ) -11.4 % Interest expense 13,074 19,968 (6,894 ) -34.5 % Net interest income 55,940 57,947 (2,007 ) -3.5 % Loan loss provision 10,050 88,031 (77,981 ) -88.6 % Non-interest income 11,299 11,052 247 2.2 % Non-interest expense 62,014 129,722 (67,708 ) -52.2 % Pre-tax loss (4,825 ) (148,754 ) 143,929 96.8 % Provision (benefit) for income taxes 134 (2,282 ) 2,416 105.9 % Net loss $ (4,959 ) $ (146,472 ) $ 141,513 96.6 % Less preferred dividend and discount accretion 2,533 2,171 362 16.7 % Net loss applicable to common shareholders $ (7,492 ) $ (148,643 ) $ 141,151 95.0 % Basic loss per common share (1) $ ) $ ) $ 5.92 98.5 % Diluted loss per common share (1) $ ) $ ) $ 5.92 98.5 % Average common shares outstandingbasic (1) 83,180,417 24,744,835 58,435,582 236.2 % Average common shares outstandingdiluted (1) 83,180,417 24,744,835 58,435,582 236.2 % (1) As of December 31, 2010, September 30, 2010, and December 31, 2009, 1,090,385 shares related to the U.S. Treasury Troubled Asset Relief Program (TARP) Capital Purchase Program were not included in the computation of diluted earnings per share as their inclusion would have been anti-dilutive. SELECTED FINANCIAL RATIOS (annualized) (unaudited) December 31, December 31, September 30, For the Three Months ended Change Change Yield on average gross loans (1) 5.68 % 6.12 % (0.44 ) 5.96 % (0.28 ) Yield on average investments (1) 1.82 % 1.85 % (0.03 ) 1.74 % 0.08 Total yield on average earning assets (1) 4.75 % 5.25 % (0.50 ) 5.06 % (0.31 ) Cost of average interest bearing deposits 1.20 % 1.24 % (0.04 ) 1.27 % (0.07 ) Cost of average borrowings 1.86 % 5.72 % (3.86 ) 3.65 % (1.79 ) Cost of average total deposits and borrowings 0.99 % 1.12 % (0.13 ) 1.08 % (0.09 ) Cost of average interest bearing liabilities 1.22 % 1.35 % (0.13 ) 1.33 % (0.11 ) Net interest spread 3.53 % 3.90 % (0.37 ) 3.73 % (0.20 ) Net interest margin (1) 3.78 % 4.12 % (0.34 ) 4.00 % (0.22 ) Net charge-offs to average gross loans (3) 0.65 % 1.04 % (0.39 ) 0.32 % 0.33 Allowance for loan losses to gross loans 3.64 % 3.99 % (0.35 ) 4.07 % (0.43 ) Allowance for loan losses to non-performing loans 27.45 % 44.17 % (16.72 ) 36.59 % (9.14 ) Non-performing loans to gross loans 13.25 % 9.04 % 4.21 11.11 % 2.14 Non-performing assets to total assets 11.45 % 8.37 % 3.08 10.18 % 1.27 Return on average common equity -4.66 % -310.87 % 306.21 -9.12 % 4.46 Return on average assets -0.20 % -26.08 % 25.88 -0.39 % 0.19 Efficiency ratio (2) 99.41 % 473.50 % (374.09 ) 95.12 % 4.29 December 31, December 31, For the Twelve Months ended Change Yield on average gross loans (1) 5.90 % 6.14 % (0.24 ) Yield on average investments (1) 1.84 % 1.59 % 0.25 Total yield on average earning assets (1) 5.02 % 5.51 % (0.49 ) Cost of average interest bearing deposits 1.11 % 1.63 % (0.52 ) Cost of average borrowings 3.56 % 5.11 % (1.55 ) Cost of average total deposits and borrowings 0.96 % 1.43 % (0.47 ) Cost of average interest bearing liabilities 1.18 % 1.74 % (0.56 ) Net interest spread 3.84 % 3.77 % 0.07 Net interest margin (1) 4.07 % 4.10 % (0.03 ) Net charge-offs to average gross loans (3) 1.88 % 4.85 % (2.97 ) Allowance for loan losses to gross loans 3.64 % 3.99 % (0.35 ) Allowance for loan losses to non-performing loans 27.45 % 44.17 % (16.72 ) Non-performing loans to gross loans 13.25 % 9.04 % 4.21 Non-performing assets to total assets 11.45 % 8.37 % 3.08 Return on average common equity -13.69 % -93.07 % 79.38 Return on average assets -0.51 % -9.29 % 8.78 Efficiency ratio (2) 92.23 % 188.01 % (95.78 ) (1) Tax equivalent (2) Non-interest expense divided by net interest income plus non-interest income (3) Not annualized Reconciliation of Non-GAAP Measure: Tax Equivalent Net Interest Income December 31, December 31, September 30, For the Three Months ended Net interest income $ 12,659 $ 15,295 $ 13,625 Tax equivalent adjustment for municipal loan interest 45 49 47 Tax equivalent adjustment for municipal bond interest 31 33 33 Tax equivalent net interest income $ 12,735 $ 15,377 $ 13,705 December 31, December 31, For the Twelve Months ended Net interest income $ 55,940 $ 57,947 Tax equivalent adjustment for municipal loan interest 187 185 Tax equivalent adjustment for municipal bond interest 131 93 Tax equivalent net interest income $ 56,258 $ 58,225 Non-GAAP financial measures have inherent limitations, are not required to be uniformly applied, and are not audited. Management believes that presentation of this non-GAAP financial measure provides useful information frequently used by shareholders in the evaluation of a company. Non-GAAP financial measures have limitations as analytical tools should not be considered in isolation or as a substitute for analyses of results as reported under GAAP. PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) BALANCE SHEET December 31, December 31, September 30, Change % Change Change % Change Fed funds sold and investments $ 337,048 $ 286,637 $ 50,411 17.6 % $ 293,126 $ 43,922 15.0 % Gross loans, net of deferred fees 976,795 1,148,127 (171,332 ) -14.9 % 1,034,558 (57,763 ) -5.6 % Allowance for loan losses (35,582 ) (45,903 ) 10,321 -22.5 % (42,120 ) 6,538 -15.5 % Net loans 941,213 1,102,224 (161,011 ) -14.6 % 992,438 (51,225 ) -5.2 % Other assets 132,959 147,453 (14,494 ) -9.8 % 139,115 (6,156 ) -4.4 % Total assets $ 1,411,220 $ 1,536,314 $ (125,094 ) -8.1 % $ 1,424,679 $ (13,459 ) -0.9 % Non-interest-bearing deposits $ 242,631 $ 256,167 $ (13,536 ) -5.3 % $ 247,016 $ (4,385 ) -1.8 % Interest-bearing deposits 1,023,618 1,164,595 (140,977 ) -12.1 % 1,030,609 (6,991 ) -0.7 % Total deposits 1,266,249 1,420,762 (154,513 ) -10.9 % 1,277,625 (11,376 ) -0.9 % Borrowings 30,950 30,956 (6 ) 0.0 % 30,951 (1 ) 0.0 % Other liabilities 17,013 13,061 3,952 30.3 % 16,401 612 3.7 % Stockholders' equity 97,008 71,535 25,473 35.6 % 99,702 (2,694 ) -2.7 % Total liabilities and stockholders' equity $ 1,411,220 $ 1,536,314 $ (125,094 ) -8.1 % $ 1,424,679 $ (13,459 ) -0.9 % Period end common shares outstanding 100,348,303 24,771,928 75,576,375 305.1 % 100,348,303 - 0.0 % Book value per common share (1) $ 0.57 $ 1.29 $ (0.72 ) -55.8 % $ 0.60 $ (0.03 ) -5.0 % Tangible book value per common share (2) $ 0.54 $ 1.15 $ (0.61 ) -53.0 % $ 0.57 $ (0.03 ) -5.3 % Non-performing assets: Loans on nonaccrual status $ 129,493 $ 98,497 $ 30,996 31.5 % $ 114,990 $ 14,503 12.6 % 90-days past due and accruing 123 5,420 (5,297 ) -97.7 % 113 10 8.8 % Other real estate owned and foreclosed assets 32,009 24,748 7,261 29.3 % 29,902 2,107 7.0 % Total non-performing assets $ 161,625 $ 128,665 $ 32,960 25.6 % $ 145,005 $ 16,620 11.5 % (1) Book value is calculated as the total common equity (less preferred stock and the discount on preferred stock) divided by the period ending number of common shares outstanding. (2) Tangible book value is calculated as the total common equity (less preferred stock and the discount on preferred stock) less goodwill and core deposit intangibles divided by the period ending number of common shares outstanding. QUARTERLY ACTIVITY December 31, December 31, September 30, Change % Change Change % Change Allowance for loan losses: Balance beginning of period $ 42,120 $ 41,513 $ 607 1.5 % $ 43,917 $ (1,797 ) -4.1 % Provision for loan losses - 16,680 (16,680 ) -100.0 % 1,600 $ (1,600 ) -100.0 % Net (charge-offs) recoveries (6,538 ) (12,290 ) (5,752 ) 46.8 % (3,397 ) $ 3,141 -92.5 % Balance end of period $ 35,582 $ 45,903 (10,321 ) -22.5 % $ 42,120 $ (6,538 ) -15.5 % Other real estate owned (OREO) and foreclosed assets, beginning of period $ 29,902 19,533 $ 10,369 53.1 % $ 15,084 $ 14,818 98.2 % Transfers from outstanding loans 8,251 9,847 (1,596 ) -16.2 % 17,259 (9,008 ) -52.2 % Improvements and other additions 46 319 (273 ) -85.6 % 95 (49 ) -51.6 % Sales (4,667 ) (3,631 ) 1,036 -28.5 % (1,807 ) 2,860 -158.3 % Impairment charges (1,523 ) (1,320 ) 203 -15.4 % (729 ) 794 -108.9 % Total OREO and foreclosed assets, end of period $ 32,009 $ 24,748 $ 7,261 29.3 % $ 29,902 $ 2,107 7.0 % QUARTERLY AVERAGES December 31, December 31, September 30, Change % Change Change % Change Average fed funds sold and investments $ 321,558 $ 302,391 $ 19,167 6.3 % $ 288,591 $ 32,967 11.4 % Average gross loans $ 1,013,339 $ 1,177,970 $ (164,631 ) -14.0 % $ 1,070,369 $ (57,030 ) -5.3 % Average mortgages held for sale $ 623 $ 1,098 $ (475 ) -43.3 % $ 625 $ (2 ) -0.3 % Average total assets $ 1,429,602 $ 1,681,698 $ (252,096 ) -15.0 % $ 1,449,421 $ (19,819 ) -1.4 % Average non-interest-bearing deposits $ 252,028 $ 253,085 $ (1,057 ) -0.4 % $ 250,473 $ 1,555 0.6 % Average interest-bearing deposits $ 1,029,168 $ 1,202,637 $ (173,469 ) -14.4 % $ 1,049,939 $ (20,771 ) -2.0 % Average total deposits $ 1,281,196 $ 1,455,722 $ (174,526 ) -12.0 % $ 1,300,412 $ (19,216 ) -1.5 % Average total borrowings $ 30,950 $ 30,957 $ (7 ) 0.0 % $ 30,952 $ (2 ) 0.0 % Average stockholders' equity $ 99,911 $ 180,616 $ (80,705 ) -44.7 % $ 101,641 $ (1,730 ) -1.7 % Average common equity $ 60,007 $ 141,096 $ (81,089 ) -57.5 % $ 61,833 $ (1,826 ) -3.0 % YEAR-TO-DATE ACTIVITY December 31, December 31, Change % Change Allowance for loan losses: Balance beginning of period $ 45,903 $ 17,157 $ 28,746 167.5 % Provision for loan losses 10,050 88,031 $ (77,981 ) -88.6 % Net (charge-offs) recoveries (20,371 ) (59,285 ) $ (38,914 ) 65.6 % Balance end of period $ 35,582 $ 45,903 $ (10,321 ) -22.5 % Other real estate owned (OREO) and foreclosed assets, beginning of period $ 24,748 $ 4,423 $ 20,325 459.5 % Transfers from outstanding loans 30,619 28,303 2,316 8.2 % Improvements and other additions 465 671 (206 ) -30.7 % Sales (18,476 ) (7,142 ) 11,334 -158.7 % Impairment charges (5,347 ) (1,507 ) 3,840 -254.8 % Total OREO and foreclosed assets, end of period $ 32,009 $ 24,748 $ 7,261 29.3 % YEAR-TO-DATE AVERAGES December 31, December 31, Change % Change Average fed funds sold and investments $ 296,840 $ 196,189 $ 100,651 51.3 % Average gross loans $ 1,083,574 $ 1,221,842 $ (138,268 ) -11.3 % Average mortgages held for sale $ 615 $ 1,100 $ (485 ) -44.1 % Average total assets $ 1,470,807 $ 1,600,572 $ (129,765 ) -8.1 % Average non-interest-bearing deposits $ 251,670 $ 245,829 $ 5,841 2.4 % Average interest-bearing deposits $ 1,077,883 $ 1,110,502 $ (32,619 ) -2.9 % Average total deposits $ 1,329,554 $ 1,356,332 $ (26,778 ) -2.0 % Average total borrowings $ 30,953 $ 35,737 $ (4,784 ) -13.4 % Average stockholders' equity $ 94,486 $ 194,475 $ (99,989 ) -51.4 % Average common equity $ 54,725 $ 159,717 $ (104,992 ) -65.7 % LOANS BY CATEGORY (All amounts in 000's) (unaudited) 12/31/2010 9/30/2010 6/30/2010 3/31/2010 12/31/2009 Agricultural/Farm $ 37,194 $ 41,309 $ 38,984 $ 36,573 $ 43,418 Commercial and Industrial 157,281 168,217 192,119 204,227 210,392 Commercial Real Estate - Owner Occupied 230,156 240,880 249,642 246,419 248,144 Commercial Real Estate - Non-Owner Occupied 443,058 471,426 496,539 510,585 526,238 Consumer/Other 109,106 112,726 113,599 120,410 119,935 Gross loans, net of deferred fees $ Commercial Real Estate Owner Occupied Commercial Term $ 224,646 $ 232,437 $ 240,952 $ 238,675 $ 230,923 Commercial Construction 2,595 5,047 5,343 4,597 12,103 Single Family Residential Construction Oregon 999 821 758 538 459 California 1,916 2,575 2,589 2,609 4,659 Total Owner Occupied $ Non-Owner Occupied Commercial Term $ 324,982 $ 341,429 $ 326,882 $ 328,070 $ 332,318 Commercial Construction 5,321 5,967 27,411 26,125 30,241 Single Family Residential Construction Oregon Pre-Sold - - 172 95 - Speculative 281 599 1,719 1,543 1,460 Builder Inventory 6,828 7,106 7,058 8,397 10,171 Total Oregon California Pre-Sold - - 433 448 448 Speculative 258 269 1,982 1,986 2,433 Builder Inventory 7,395 9,976 8,872 9,013 8,593 Total California Commercial - Land Acquisition and Development 8,650 9,824 15,582 23,769 24,275 Commercial - Land Only 62,783 65,162 70,633 68,612 68,946 Residential - Land Acquisition and Development 26,560 31,094 35,795 42,527 47,353 Total Non-Owner Occupied $ NONPERFORMING ASSETS BY REGION AND TYPE (All amounts in 000's) (unaudited) Other Real Estate Owned and Foreclosed Assets By Geographic Region 12/31/2010 9/30/2010 6/30/2010 3/31/2010 12/31/2009 Mid-Central Oregon $ 6,044 $ 4,484 $ 5,264 $ 4,917 $ 6,143 Southern Oregon 15,715 13,058 6,804 9,629 9,729 Northern California 5,447 5,475 1,346 5,219 4,682 Greater Sacramento 3,487 3,519 1,046 1,095 3,537 Other 1,316 3,366 624 657 657 Total Other Real Estate Owned and Foreclosed Assets $ Non Performing Loans By Geographic Region 12/31/2010 9/30/2010 6/30/2010 3/31/2010 12/31/2009 Mid-Central Oregon $ 31,734 $ 21,673 $ 24,594 $ 24,971 $ 32,984 Southern Oregon 58,084 54,293 62,097 39,950 26,369 Northern California 13,582 12,887 16,196 16,043 19,699 Greater Sacramento 26,216 26,250 26,816 23,407 24,865 Total Nonperforming Loans $ By Loan Type Agricultural/Farm $ 2,538 $ 434 $ 297 $ 2,491 $ 682 Commercial and Industrial 8,550 5,480 7,006 6,117 7,251 Commercial Real Estate - Owner Occupied Single Family Residential Construction CRE O Oregon - CRE O California 1,673 1,983 2,108 2,108 2,196 CR Other 14,768 10,004 10,701 6,967 5,139 Commercial Real Estate - Non-Owner Occupied Oregon 18,163 22,846 23,480 25,079 20,202 California 7,270 6,465 3,037 1,074 1,837 Single Family Residential Construction CRE N Oregon 12,829 6,690 9,388 8,951 10,739 CRE N California 4,813 12,990 14,455 16,184 18,654 Co Commercial - Land Acquisition and Development 6,646 3,272 8,796 9,947 10,303 Co Commercial - Land Only 32,727 34,883 35,616 12,321 10,279 Res
